United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elyria, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1637
Issued: April 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 30, 2012 appellant, through counsel, filed a timely appeal from decisions of the
Office of Workers’ Compensation Programs (OWCP) dated June 12, 2012 concerning the
termination of her compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly terminated appellant’s medical and wage-loss
compensation benefits effective January 11, 2012.
FACTUAL HISTORY
This case has previously been before the Board. On August 22, 2011 the Board reversed
OWCP’s decisions dated July 8 and March 18, 2010 concerning the termination of her benefits

1

5 U.S.C. § 8101 et seq.

effective March 18, 2010.2 OWCP initially referred appellant to Dr. Alan H. Wilde, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence between
Dr. Karl V. Metz, a second opinion Board-certified orthopedic surgeon, and Dr. William R.
Bohl, a Board-certified orthopedic surgeon and appellant’s attending physician, with respect to
the extent of her work injury. Following the receipt of Dr. Wilde’s report, OWCP referred
appellant to Dr. Ralph J. Kovach, a Board-certified orthopedic surgeon, to resolve the conflict in
the medical opinion evidence regarding whether she continued to suffer residuals from her
accepted right knee employment injuries.3 The Board found that OWCP failed to undertake
proper development of the medical evidence as it failed to request that Dr. Wilde provide a
supplemental report to clarify his opinion on whether appellant continued to have residuals from
her accepted employment injury. The facts and circumstances of the case up to that point are set
forth in the Board’s prior decisions and are incorporated herein by reference.4
In an October 11, 2011 letter, OWCP requested that Dr. Wilde provide a supplemental
report clarifying his opinion as to whether appellant’s residual right thigh and calf muscle
atrophy affected her preexisting chondromalacia of the patella and degenerative joint disease.
In an October 14, 2011 progress note, Dr. Bohl reported that appellant had developed
post-traumatic arthritis in her knee as a result of her employment injury of right anterior cruciate
ligament tear. A review of x-ray interpretations revealed loss of nearly the entire medial joint
space.
In an October 19, 2011 report, Dr. Wilde stated that appellant’s right thigh and calf
atrophy were the result of chondromalacia of the patella and degenerative joint disease and
muscle weakness was likely to heighten knee pain symptoms. He noted that appellant continued
to have residuals of her right thigh and calf which would increase her right knee pain symptoms.
Dr. Wilde opined that there was no evidence that her accepted August 31, 2007 employment
injury impacted her preexisting chondromalacia of the patella or degenerative joint disease in
view of the lack of any objective evidence prior to the injury which could be compared with
evidence after the injury.
By decision dated January 11, 2012, OWCP terminated appellant’s medical and wageloss compensation benefits effective that date. It found the supplemental report from Dr. Wilde

2

Docket No. 10-2214 (issued August 22, 2011).

3

The Board found that OWCP incorrectly identified the conflict as between Drs. Metz and Wilde as a conflict
under section 8123 cannot exist unless there is a conflict between an attending physician and an OWCP physician.
Delphia Y. Jackson, 55 ECAB 373 (2004).
4

On September 10, 2007 appellant, then a 43-year-old city carrier, filed a traumatic injury claim alleging that on
August 30, 2007 she injured her left knee when she tripped while going down a short step. OWCP assigned claim
number xxxxxx541 and accepted the claim for right knee contusion, sprain and abrasion, which was subsequently
expanded to include a right knee anterior cruciate ligament tear. It authorized arthroscopic surgery, which occurred
on March 28, 2008. Appellant stopped work on January 28, 2008 and returned to work with restrictions on
June 30, 2008. On March 16, 2009 OWCP combined claim numbers xxxxxx541, xxxxxx639 and xxxxxx504 to
prevent further confusion. Claim numbers xxxxxx939 and xxxxxx504 were accepted for a right elbow condition
and bilateral carpal tunnel syndrome.

2

constituted the weight of the evidence in establishing that she no longer had any residuals of her
accepted employment injuries.
By letter dated Janaury 18, 2012, appellant’s counsel requested a telephonic hearing
before an OWCP hearing representative, which was held on April 4, 2012.
By decision dated June 12, 2012, OWCP’s hearing representative affirmed the
January 11, 2012 decision terminating appellant’s compensation benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.6 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition, which would require further medical treatment.7
ANALYSIS
OWCP’s January 11, 2012 decision terminated compensation benefits effective that day
finding that appellant no longer had any residuals of the accepted employment condition. In
terminating appellant’s compensation, it relied upon the October 19, 2011 supplemental report
from Dr. Wilde. An OWCP hearing representative affirmed this decision on June 12, 2012.
On October 19, 2011 Dr. Wilde found that appellant’s right thigh and calf atrophy were
the result of chondromalacia of the patella, degenerative joint disease and muscle weakness that
could heighten knee pain symptoms. He opined that appellant continued to have residuals of her
right thigh and calf conditions. Dr. Wilde stated that there was no evidence that her accepted
August 31, 2007 employment injury aggravated the preexisting chondromalacia of the patella or
degenerative joint disease in view of the lack of any objective evidence taken before the injury
which could be compared with evidence after the injury.
The Board finds that the opinion of Dr. Wilde is insufficiently rationalized to be accorded
the special weight of the medical evidence. The report of an impartial medial specialist will be
accorded special weight provided his opinion is based upon a proper factual background and is
sufficiently rationalized.8 The Board looks at such factors as the opportunity for and
thoroughness of examination performed by the physician, the accuracy and completeness of the
physician’s knowledge of the facts and medical history, the care of analysis manifested and the

5

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

6

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
7

B.K., Docket No. 08-2002 (issued June 16, 2009); Kathryn E. Demarsh, supra note 6; James F. Weikel, 54
ECAB 660 (2003).
8

A.R., Docket No. 12-443 (issued October 9, 2012); Darlene R. Kennedy, 57 ECAB 414 (2006).

3

medical rationale expressed by the physician on the medical issues addressed to him by OWCP.9
Dr. Wilde opined that there was no evidence showing any aggravation of appellant’s preexisting
knee conditions as a result of the August 21, 2007 employment injury. While he did not find any
aggravation, he failed to offer adequate medical reasoning in support of his conclusion.10
Dr. Wilde failed to address whether appellant continued to have any residuals or disability due to
her accepted right knee anterior cruciate ligament tear. His supplemental report was conclusory
in nature and does not address disability or residuals due to accepted conditions. Dr. Wilde’s
opinion cannot be given the special weight generally accorded to an impartial medical examiner
and is insufficient to resolve the medical conflict. The Board finds, therefore, that OWCP
improperly terminated appellant’s compensation benefits.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation benefits
effective January 11, 2012.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2012 is reversed.
Issued: April 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

See Anna M. Delaney, 53 ECAB 384 (2002); Ann C. Leanza, 48 ECAB 115 (1996); Connie Johns, 44 ECAB
560 (1993); Melvina Jackson, 38 ECAB 443 (1987).
10

J.M., 58 ECAB 303 (2007); Elaine Sneed, 56 ECAB 373 (2005).

4

